DETAILED ACTION
This office action is in response to Applicant’s communication of 9/14/2020. Claims 1-9 are pending and have been examined.  The rejections are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 10/27/2020, 2/4/2021 and 3/12/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 1, 8 and 9 are objected to because of the following informalities. Claim 1, line 15, claim 8, line 17, and claim 9, line 15 recite “responsive receiving an input,” which should read as “responsive to receiving an input,”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 recites the limitation “displaying, via the display device,” in line.  There is insufficient antecedent basis for “the display device” in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is directed to a process, claim 8 is directed to a device, i.e. machine performing the process and claim 9 is directed to a non-transitory computer-readable storage medium executed on a machine; Step 1-yes.
Additionally, under step 2A prong 1, the claims recite a series of steps for establishing a family purchase account comprising a credit card for use by authorized family members which is a fundamental economic practice, allowing family members access to a credit card for purchase of goods, and a commercial or legal interaction, sales activities and behaviors, and thus grouped as Certain Methods of Organizing Human Activity.   
	The following italicized limitation steps of claim 1 (claims 8 and 9 being similar), stripped of the additional elements, set forth the abstract idea of determining and associating a purchase account comprising a credit card for use by family members, “… displaying, … to initiate setup of a family account … that is to be shared between family members; responsive to an input, … initiating setup of the family account, and displaying, …, an identifier of a family organizer and an indication of a source account of the family organizer … to be used as the family account; displaying, …, at least one account to be selected as a purchase account for the family account, wherein purchases of content items by any family member having access to the family account are stored … in association with the family account, and can be accessed by any other family member having access to the family account; responsive receiving an input, …, selecting an account as the purchase account, displaying, …, credit card information associated with the purchase account; responsive to an input, …, confirming the credit card information, sending … an indication to associate the credit card information for the purchase account with the family account; and- 59 -4837-4645-1914, v. 1Attorney Docket No.: 106842158701 (P23133USC1) displaying, …, a list of family members having access to the family account, an indication of the credit card information associated with the family account, and a … element to add a family member to the family account.”  These limitations recite a process that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice and commercial or legal interaction and therefore falls under the Certain Methods of Organizing Human Activity grouping but for the recitation of generic computer components. That is, other than the nominal recitation of  “an electronic device in communication with a display device and one or more input devices”, “a first screen” and “an online content storage system” (claim 1), “An electronic device comprising: one or more input devices; one or more processors; and memory storing instructions, which when executed by the one or more processors,”, “a display device, a first screen” and “an online content storage system” (claim 8) and “A non-transitory computer-readable storage medium storing instructions, which when executed by one or more processors of an electronic device, cause the electronic device to perform a method”, “a display device, a first screen” and “an online content storage system” (claim 9), there is nothing in the claim elements which takes the claim out of Certain Methods of Organizing Human Activity grouping. 
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites using computing devices, i.e. processors with displays and memory suitably programmed to perform the steps of receive, testing, determining, receiving, generating and sending. A plain reading of Applicant’s specification discloses that these elements are generic, off-the-shelf, commercially available computing components, see at least FIG.1A and paragraphs [0028-0029] and [0033-0057]. The computing elements are recited at a high-level of generality (i.e., as generic computers with processors, displays and memory 
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using generic computing devices suitably programmed to perform the displaying, initiating, displaying, displaying, selecting, confirming and displaying steps amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f), adding insignificant extra-solution activity to the judicial exception, e.g. receiving an input and displaying and sending data, see MPEP 2106.05(g) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h). Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
	For instance, the steps of claims 1, 8 and 9, stripped of these additional elements, are considered mere instructions to apply an exception akin to a commonplace business method or Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  Furthermore, the insignificant extra-solution activity claimed such as the responsive to an input, displaying and sending of information is akin to the well-understood, routine and conventional computing activity such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, a Web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015); see MPEP 2106.05(d)(II). 
Dependent claims 2-7 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, claim 2 recites “determining an account to which the family organizer is currently logged in, and preselecting as the purchase account the currently logged in account of the family organizer.” which can be accomplished manually through mental observation and is Claim 3 recites “wherein displaying the credit card information comprises requesting from the online content storage system the credit card information associated with the purchase account.” which is directed to the abstract idea and is insignificant extra-solution activity akin to storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II).  Claim 4 recites “further comprising displaying, via the display device, a user interface element to create an account identifier for a child family member on the online content storage system.” which is merely adding a family member to the account which can be done without the use of the generic computing device with the input screen and is insignificant extra-solution activity that is well-understood, routine and conventional akin to a Web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015); see MPEP 2106.05(d)(II).  Claim 5 recites “responsive to selection, via the one or more input devices, of the user interface element to create the account identifier for the child family member: displaying, via the display device, an input field for receiving credit card verification information for the credit card information associated with the family account; responsive to receiving an input, via the one or more input devices, that matches an actual credit card verification information of the credit card information - 60 -4837-4645-1914, v. 1Attorney Docket No.: 106842158701 (P23133USC1) associated with the family account, proceeding with the creation of the account identifier of the account for the child family member, including displaying, via the display device, one or more input fields for receiving identification information for the child family member; and responsive to receiving an input that does not match the actual card verification information of the credit card information associated with the family account, terminating the creation of the account Claim 6 recites “receiving, via the one or more input devices, a user name as an account identifier for a new account of a child family member; providing the user name to the online content storage system creating the new account of the child family member; receiving from the online content storage system an account identifier for the child family member, wherein the account identifier operates as a messaging address of the child family member with the online content storage system; and displaying, via the display device, the account identifier for the child family member.” which is another method of which to add a child to an account. The messaging address is an additional element but, and as claimed, is merely an electronic mail address comprising a sequence of letters, symbols and/or numbers used in the electronic environment in a well-understood, routine and conventional manner such that it is insignificant storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, a Web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015); see MPEP 2106.05(d)(II).  Claim 7 recites “displaying, via the display device, a control for receiving an input selectively enabling the online content storage system to transmit to an adult family member associated with the family account, prior to a purchase of content by a child family member, a message-61 - 4837-4645-1914, v. 1Attorney Docket No.: 106842158701 (P23133USC1)indicating the content being purchased by the child family member and indicating that the adult family member has an option to approve the purchase prior to the purchase being processed and the content being transmitted to a computing device of the child family member.” which further narrows the abstract idea by reciting that an adult is notified of a child’s purchase and has the option of approving the purchase which is a fundamental economic practice and commercial or legal interaction.  The sending, receiving and displaying of information is insignificant extra-solution activity akin to receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); see MPEP 2106.05(d)(II).

The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps for establishing a family purchase account comprising a credit card for use by authorized family members) on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g. processors with displays and memory suitably programmed) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea (i.e. a series of steps for establishing a family purchase account comprising a credit card for use by authorized family members) in a particular, albeit well-understood, routine and conventional technological environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.

Allowable Subject Matter
Claim 1-9 are allowed over the prior art of record but still need to overcome all outstanding objections and rejections.
The closest prior art of record discloses the following:
	COHEN et al., US 2013/0073654 discloses: Systems and techniques for sharing information among members of a group. Information about all current members of a group is 
provided to current members of the group.
	Weinstein et al., US 2012/0331568 discloses: A method for sharing information limited by permission comprising a user providing content to be shared, the user specifying a plurality of individuals or Groups with which to share the content, after the providing and specifying, automatically creating a new Group comprising the specified plurality, and distributing the content to the new Group.
	Fan et al., US 2012/0173356 discloses: A system for managing, storing and providing shared digital content to a group of users in a multi-platform environment, comprising a cloud storage component configured to store digital content items that are shared by members in a user
relationship defined group, and a cloud service component configured to provide one of the digital content items to a first platform for a first member of the user relationship defined group in a format suitable for the first platform and to a second platform for a second member of the user relationship defined group in a format suitable for the second platform, wherein the first platform and the second platform are different platforms.
	Gatz et al., US 2002/0049806 discloses: An access server controls use of services in an account based access server and includes a database of users, a data structure associating users identified as parents with parent accounts, users identified as children with child accounts and associating parent accounts with child accounts in family accounts. The access server includes 
such limitations are determined, at least in part, based on selections made by a user of a parent account associated with the family account.
	These closest prior art of record, either alone or in combination, do not disclose the features as recited in claims 1, 8 and 9 to include “displaying, via the display device, at least one account to be selected as a purchase account for the family account, wherein purchases of content items by any family member having access to the family account are stored on the online content storage system in association with the family account, and can be accessed by any other family member having access to the family account; responsive receiving an input, via the one or more input devices, selecting an account as the purchase account, displaying, via the display device, credit card information associated with the purchase account; responsive to an input, via the one or more input devices, confirming the credit card information, sending to the online content storage system an indication to associate the credit card information for the purchase account with the family account; and - 59 - 4837-4645-1914, v. 1Attorney Docket No.: 106842158701 (P23133USC1) displaying, via the display device, a list of family members having access to the family account, an indication of the credit card information associated with the family account, and a user interface element to add a family member to the family account.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451. The examiner can normally be reached 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        3/25/2022